(Slip Opinion)            Cite as: 561 U. S. ____ (2010)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 08–1196
                                     _________________


     BRUCE WEYHRAUCH, PETITIONER v. UNITED

                  STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                                   [June 24, 2010] 


  PER CURIAM.
  The judgment is vacated, and the case is remanded to
the United States Court of Appeals for the Ninth Circuit
for further consideration in light of Skilling v. United
States, ante, p. ___.